DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 02/22/2022 responsive to the Office action filed 12/24/2021 has been entered. Claims 1-3, 8 and 17 have been amended. Claims 5, 6, 16 and 22 have been canceled. New claims 23-26 have been added. Claims 14 and 15 were previously withdrawn. Claims 1-4, 8-11, 13-15, 17-21 and 23-26 are pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered. 

Response to Arguments

Claim 1 has been amended to claim the specific material, thus the rejection of claims 1-4 under 101 rejection has been withdrawn.
Applicant’s arguments, see Amendments pages 13-18 filed 02/22/2022, with respect to the rejection of claims 1, 3 and 13 under 102 and 103 rejections have been fully considered. Due to the amendment, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Morovic et al. (US 2018/0011476).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 13, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Morovic et al. (US 2018/0011476).

With respect to claims 1, 3 and 4, Morovic teaches a method of generating a three-dimensional object (“produce a three-dimensional object”, Pa [0027] and Fig. 2) using a build material (“one or more colored powdered substrate materials”) and a printing agent (“a coalescing agent and a coalescing modifier agent”) (Pa [0029]). 
Morovic further teaches that the 3D object is produced based on a material volume coverage representation which is defined in the form of one or more material volume coverage vectors, wherein each vector represents a proportional volumetric coverage of materials available for production of the three-dimensional object and 
Therefore, even if Morovic does not specifically teach that the color of one of a build material and a printing agent in Fig. 2 is identified and then another one is selected, Morovic teaches that combination of the materials is selected based on the object property value such as color, which implies that the materials to form the 3D object would be selected based on each other and the selection of the materials would encompass the selection of the color of the materials.
In the embodiment of Fig. 2, Morovic teaches using a fusing agent (“a coalescing agent”) combined with multiple colored powdered substrate materials to generate multi-color objects with varying material properties (Pa [0029]), and one would have found it obvious to select the combination of the fusing agent (“a coalescing agent”) and the powdered substrate materials for each vector for the purpose of producing the 3D object having the desired color. Since Morovic does not mention that the fusing agent (“a coalescing agent”) is white or clear, rather in another embodiment, teaches using colored coalescing agents (Pa [0038]), one would have found it obvious to use the 

With respect to claim 2, Morovic as applied to claim 1 above further teaches mapping material volume coverage vectors in a system that uses three colored coalescing agents that are deposited on a base powdered substrate in another embodiment (Pa [0038]). One would have found it obvious to select the combination of the fusing agents (“coalescing agents”) and the base powdered substrate for each vector for the purpose of producing the 3D object having the desired color. Since Morovic does not mention that the base powdered substrate is white or clear, rather in the embodiment of Pa [0029], teaches using colored powdered substrate materials, one would have found it obvious to use the colored base powdered substrate in this embodiment as well for the purpose of producing the 3D object.

With respect to claim 13, Morovic as applied to claim 1 above further teaches that the object property values comprise opacity (transparency) as well as color (Pa [0021]). Therefore, one would have found it obvious to select the combination of the fusing agent (“a coalescing agent”) and the powdered substrate materials for each vector for the purpose of producing the 3D object having the desired opacity.

With respect to claim 17, Morovic as applied to claim 4 above teaches that the selecting is based on the desired color of the 3D object, and each vector represents a proportional volumetric coverage of materials available for production of the three-

With respect to claim 24, Morovic as applied to claim 1 above teaches that the selecting is based on the desired color of the 3D object, and each vector represents a proportional volumetric coverage of materials available for production of the three-dimensional object and combinations of said materials (Pa [0010]). Thus, one would appreciate that out of combinations for forming the 3D object, some combinations would comprise the combination of different colors of the materials each other. In alternative, one would have found it obvious to select the combination of different colors of materials for the purpose of obtaining the desired color of the 3D object by mixing the colors of the materials.

Claims 8-11, 18-21, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Morovic et al. (US 2018/0011476) as applied to claim 1 above, and further in view of Emamjomeh et al. (US 2018/0022923-of record). 

With respect to claims 8-11, Morovic as applied to claim 1 above further teaches that the selecting is based on the object property value such as color, but does 
In the same field of endeavor, 3D printing, Emamjomeh teaches multi jet fusion using a fusing agent and a detailing agent each being selectively deposited (Pa [0011]-[0013]). Emamjomeh further teaches that the colorant in the detailing agent is selected so that its color matches the color of the colorant in the fusing agent in order to improve the overall color uniformity of the 3D object so as to improve aesthetics of 3D objects (Pa [0016] and [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Morovic with the teachings of Emamjomeh and perform the selecting further based on the color difference between the materials used in Morovic being little such that the color of base material matches the color of the printing agent in order to improve the overall color uniformity of the 3D object. Even though Emamjomeh is silent to a predetermined color difference threshold, one would have found it obvious to select the optimum color difference threshold by routine experimentation for the purpose of matching two colors so as to improve the overall color uniformity of the 3D object. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claims 18-19, 23 and 25, Morovic as applied to claim 1 above further teaches that the selecting is based on the object property value such as color, but does not specifically teach identifying a color uniformity of one of the build material and the printing agent, selecting the other of the build material and the printing agent based at least on the other of the build material and the printing agent, the selected one of the build material and the printing agent having a given color uniformity.
In the same field of endeavor, 3D printing, Emamjomeh teaches multi jet fusion using a fusing agent and a detailing agent each being selectively deposited (Pa [0011]-[0013]). Emamjomeh further teaches that the colorant in the detailing agent is selected so that its color matches the color of the colorant in the fusing agent in order to improve the overall color uniformity of the 3D object so as to improve aesthetics of 3D objects (Pa [0016] and [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Morovic with the teachings of Emamjomeh and perform the selecting the color of one material to match its color with the color of other material in order to improve the overall color uniformity of the 3D object so as to improve aesthetics of 3D objects.

With respect to claims 20 and 21, Morovic as applied to claim 1 above teaches that the generated objects may be constructed by depositing at least the coalescing 
In the same field of endeavor, 3D printing, Emamjomeh teaches multi jet fusion in which an entire layer of a build material is exposed to radiation, but a selected region where a fusing agent is selectively deposited is fused and hardened to become a layer of a 3D object, and to prevent subsequent solidification of area(s)/portion(s) of the build material that were not intended to be solidified, the detailing agent is applied to appropriate portion(s) of the build material prior to radiation exposure (Pa [0011]-[0013]). Emamjomeh further teaches that the colorant in the detailing agent diffuses into build material particles at the edge boundary so that the remaining portion of the build material particles at the 3D object edge exhibit a color that matches the color of the fusing agent used, and not the color of the build material thus improves the overall color uniformity of the 3D object so as to improve aesthetics of 3D objects (Pa [0016]). Emamjomeh also teaches that the heat source is an IR (Pa [0028]) and fusing agents 28 include near infrared light absorbers, for example, any near IR dye or pigment (Pa [0031]) and the colorant in the detailing agent 29 is a dye of any color having substantially no absorbance in a range of 650 nm to 2500 nm, as such, the colorant in the detailing agent 29 will not substantially absorb the fusing radiation, and thus will not initiate melting and fusing of the build material 16 in contact therewith when the layer 10 is exposed to the fusing radiation (Pa [0036]).


With respect to claim 26, Morovic as applied to claim 1 above further teaches mapping material volume coverage vectors in a system that uses three colored coalescing agents that are deposited on a base powdered substrate in another embodiment (Pa [0038]). One would have found it obvious to select the combination of the fusing agents (“coalescing agents”) and the base powdered substrate for each vector for the purpose of producing the 3D object having the desired color. Since Morovic does not mention that the base powdered substrate is white or clear, rather in the embodiment of Pa [0029], teaches using colored powdered substrate materials, one would have found it obvious to use the colored base powdered substrate in this embodiment as well for the purpose of producing the 3D object.
Morovic does not specifically teach that the given non-white color of the fusing agent is to match the identified non-white color of the build material. 
In the same field of endeavor, 3D printing, Emamjomeh teaches multi jet fusion using a fusing agent and a detailing agent each being selectively deposited (Pa [0011]-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Morovic with the teachings of Emamjomeh and perform selecting the given non-white color of the fusing agent to match its color with the identified non-white color of the build material in order to improve the overall color uniformity of the 3D object so as to improve aesthetics of 3D objects.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146. The examiner can normally be reached 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YUNJU KIM/Examiner, Art Unit 1742